Citation Nr: 1504709	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and, if so, whether the reopened claim should be granted.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1963 to October 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the above referenced claim.  

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 1986, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran was notified of this decision and apprised of his appellate rights, but he did not perfect an appeal or submit new evidence within a year of the rating decision.  This is the last final denial as to this issue.  

2.  The evidence added to the record since the December 1986 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The December 1986 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).
2.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision issued by the RO in December 1986 denied the Veteran's claim for service connection for PTSD.  The RO notified the Veteran of this decision, but he did not perfect an appeal to the Board.  See 38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

The Veteran similarly failed to submit new and material evidence within a year of this rating decision.  38 C.F.R. § 3.156(b).  As such, the December 1986 rating decision is final.

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Veteran's claim of entitlement to service connection for PTSD was denied in December 1986 on the basis that the Veteran had not been diagnosed with PTSD.  The Veteran filed a notice of disagreement to this decision, but did not perfect his appeal.  In October 2008, the Veteran filed to reopen his claim for service connection for an acquired psychiatric disorder, to include PTSD.  

At the time of the December 1986 denial, the pertinent evidence of record included the Veteran's service treatment records (STRs), which were silent for any psychiatric complaints, examination reports from the Louisville VAMC from August and September 1986, and a statement from the Veteran detailing his stressor and his experiences in Vietnam.  

Since December 1986, VA treatment records have been received from several VAMCs, including the Nashville, Lexington and Black-Hills VA Medical Centers, a February 2009 VA examination report, the Veteran's personnel records and multiple statements submitted by the Veteran and his representative.  

The Board finds that the VA examination report and treatment records, as well as the statements from the Veteran and the lay statements added to the record are new in that they have not been previously considered, and are material, as they relate to the Veteran's diagnosis of PTSD.  Specifically, the Veteran's September 2006 treatment records from the Nashville VAMC include the diagnosis of PTSD. As described, this evidence is not cumulative or redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  

Accordingly, the previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is reopened.






ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  To that extent only, the appeal is allowed.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  The Veteran served in Vietnam between 1965 and 1966, and was awarded a Purple Heart as a result of being struck by shrapnel from a homemade bomb.  He did not serve in combat.  

Here, the Veteran is seeking service connection for PTSD, but while several VA treatment records contain diagnoses of PTSD, the VA examinations that were provided in 1986 and 2009 diagnosed the Veteran with acquired psychiatric disorders, other than PTSD.  

However, these examinations have not addressed the etiology of the Veteran's acquired psychiatric disability, other than PTSD, with the exception of a letter from a social worker in August 1986 suggesting that the Veteran's depression may have  begun in service.

The Board finds that the medical evidence is unclear as to whether the Veteran has an acquired psychiatric disability, to include PTSD, as a result of his military service.  As such, a new VA examination and medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  
The examiner should:

a) determine whether the Veteran has PTSD consistent with the DSM; and, if so, whether it is the result of either the corroborated stressor of being hit by shrapnel from a homemade bomb in Vietnam, which led to the award of a Purple Heart, or whether it was related to the fear of hostile terrorist or military action from the Veteran's service in Vietnam. 

b)  if, it is found that the Veteran does not have PTSD consistent with the DSM, opine as to whether is it at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disability, other than PTSD, that either began during or was otherwise caused by his military service.

In providing the requested opinions, the examiner should consider the service treatment records showing normal psychiatric findings at separation and the August 1986 social and industrial survey in which a social worker suggested that the Veteran had a depressive disorder that began during service.  A complete rationale should be provided for any opinion expressed (that is tell us why you reached the conclusion you did). 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


